Citation Nr: 0301104	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  99-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for a disability of the 
jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had verified active military service from 
September 1989 to September 1997.  He also had unverified 
service beginning in 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claim 
seeking entitlement to service connection for a dental 
condition, and possible temporomandibular joint syndrome. 

Although in March 1999, the veteran requested a hearing 
before the local hearing officer, in May 1999, the veteran 
canceled his request for a hearing.  

Although the RO framed the issue on appeal as entitlement 
to service connection for a dental condition, and possible 
temporomandibular joint syndrome, the issue is more 
accurately framed as service connection for a disability 
manifested by pain in the jaw.  

The veteran contends that he is entitled to service 
connection for VA outpatient dental treatment under 
38 C.F.R. § 17.161.  Since this issue has not yet been 
addressed by the RO, it is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  The veteran was seen on repeated occasions in service 
for neuralgia and neuropathic pain inside of his mouth.

2.  The veteran's neuralgia and neuropathic pain has 
continued since service, and he has been diagnosed with 
atypical facial neuralgia along the superior alveolar 
nerve.  


CONCLUSION OF LAW

Service connection for atypical facial neuralgia along the 
superior alveolar nerve is granted.  38 U.S.C.A. § 1110, 
1131 (West Supp. 2002); 38 C.F.R. § § 3.303  (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show many treatment records for 
pain in the veteran's mouth.  He was seen for a cracked 
tooth along the gingival margin in October 1995.  He was 
seen for neuropathic pain in November 1995.  He was seen 
for cracked tooth/split root syndrome in April 1996.  He 
was seen for possible neuralgia/causalgia, and facial pain 
syndrome in May 1996.  He was seen for neuropathic pain in 
the 13-15 area in November 1996.  He was seen for 
neuropathic pain in March and April 1997.  

At the veteran's separation examination in April 1997, the 
examiner remarked that the veteran had 
deafferentation/neuropathic pain in the #14 area.  On his 
report of medical history form, he reported that he had 
been seeing Dr. Johnson for gum pain for 3 years.  He was 
seen on October 1, 1997, for a broken tooth at #9.  
Periodontal diagnosis was slight gingivitis.  

The veteran underwent a VA examination in May 1998.  The 
veteran stated that 4-5 years ago, he began experiencing 
pain in teeth #s 13-14 and had had root canals and crowns.  
It was noted that he saw dentists, oral surgeons, and 
neurologists.  Teeth #s 1, 16, 17, and 32 were missing, 
and there was no need for replacement.  There was no bone 
loss, and no inter-incisal range of motion loss.  
Diagnosis was atypical facial neuralgia - superior 
alveolar nerve (dental and gingival branches).  

In the veteran's December 1998 notice of disagreement, he 
asserted that he lived in constant pain from his dental 
treatment during service.  He also wanted to claim 
entitlement to dental treatment at the VA Medical Center.  

The veteran underwent a VA examination in December 1998.  
Diagnosis was maxillary muscle throbbing, chronic in 
nature.  

In the veteran's December 1998 substantive appeal, he 
stated that dental technicians in service, including a 
dental psychologist had damaged his left upper gum and 
jaw, and had been unable to correct the problem.  He 
stated that he had been in continual pain for 4 years.  

In a February 1999 statement, the veteran provided a 
chronological listing of when he had been treated in 
service.  


Analysis

VCAA

In November 2001, the RO sent the veteran a letter 
explaining the Veterans Claims Assistance Act of 2000 
(VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159.  In the letter of Novemebr 2001, the veteran 
was notified of the evidence and information necessary to 
substantiate his claim, and he was told what portion of 
the evidence and information VA would obtain for him and 
what portion he needed to provide.  Thus, the basic 
requirements of VCAA have been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection for a Disability of the Jaw

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must 
demonstrate that the current disability is the result of a 
disease or injury that either began in or was aggravated 
by service.  38 U.S.C.A. § § 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).

The evidence shows that the veteran was seen on numerous 
occasions in service for neuropathic pain inside of his 
mouth, particularly around the area of tooth #14.  The 
evidence also shows that at the veteran's VA examination 
in May 1998 (within 9 months of leaving service), the 
examiner diagnosed the veteran with atypical facial 
neuralgia along the superior alveolar nerve, and cited to 
the veteran's root canals and crowns in his mouth during 
service.  Granting the veteran the benefit of the doubt 
under 38 U.S.C.A. § 5107, the evidence supports findings 
of the following facts: first, his neuralgia and 
neuropathic pain began in service; and second, the symtoms 
of the disorder have continued to the present, with a 
current diagnosis of atypical facial neuralgia along the 
superior alveolar nerve.  Accordingly, service connection 
is warranted for atypical facial neuralgia along the 
superior alveolar nerve.  

ORDER

Entitlement to service connection for atypical facial 
neuralgia along the superior alveolar nerve is granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

